    Case: 1:13-cv-01455-DCN Doc #: 207 Filed: 08/25/19 1 of 2. PageID #: 1623




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA                    )   CASE NO. 1: 13 CV 1455
                                            )
      Plaintiff,                            )   JUDGE DONALD C. NUGENT
                                            )
           vs.                              )   CLAIMANT’S MOTION TO
                                            )   CONTINUE EVIDENTIARY
$526,695.24 SEIZED FROM JP                  )   HEARING.
MORGAN3 CHASE BANK                          )
INVESTMENT ACCT #74068415, et.              )
al.                                         )
      Defendants.                           )

       NOW COMES Claimant, Sbeih Sbeih, by and through undersigned counsel, and hereby

respectfully moves this Honorable Court to continue the evidentiary hearing currently set for

Friday, August 30, 2019, at 9:00 a.m., to a date convenient with Court in April 2020.

       Mr. Sbeih is currently in Jerusalem where he has been living since August 2008. At all

relevant times following the issuances of an arrest warrant on his related criminal case Mr. Sbeih

has been engaged in legal proceedings to gain his Permanent Resident status in Israel. See Doc.

190, ¶ 3. Although Mr. Sbeih was granted Permanent Resident status, his spouse and children

were not. His spouse and children were only granted temporary status. Consequently, Mr. Sbeih

appealed the decision to the Immigration Tribunal: Case 3376/17.

       Mr. Sbeih, with the assistance of an attorney, requested the Immigration Tribunal grant

his family Permanent Resident status based on the fact they lived in Jerusalem for a period of

more than 10 years. Mr. Sbeih’s family’s appeal remains pending through February or March

2020. And while their appeal remains pending a prolonged absence on the part of Mr. Sbeih

shall prove fatal to his family’s appeal.




                                                                                                1
    Case: 1:13-cv-01455-DCN Doc #: 207 Filed: 08/25/19 2 of 2. PageID #: 1624



       After consideration of the above, the United States government does not object to a

continuance of the evidentiary hearing provided the Court does not schedule the evidentiary

hearing during the week commencing on Monday, March 30, 2020 and ending on Friday, April

3, 2020.

       For the foregoing reasons, Claimant Sbeih Sbeih respectfully asks this Honorable Court

for a continuance of the evidentiary hearing scheduled for Friday, August 30, 2019, at 9:00 a.m.,

to a date convenient with Court in April 2020.

                                            Respectfully submitted,

                                             RASLANPLA & COMPANY, LLC

                                              /s/ Jorge Luis Pla ______________
                                             JORGE LUIS PLA (0071844)
                                             jpla@raslanpla.com E-mail
                                             NADIA R. ZAIEM (0090575)
                                             nzaiem@raslanpla.com E-mail
                                             1701 East 12th Street, Suite 3GW
                                             Cleveland, Ohio 44114
                                             (216) 928-1500 Telephone
                                             (216) 928-1501 Telecopy

                                             ATTORNEYS FOR CLAIMANT
                                             SBEIH A. SBEIH




                                CERTIFICATE OF SERVICE

       This is to certify that the foregoing MOTION TO CONTINUE was electronically filed

and provided to all counsel of record through the Court’s Electronic Filing System on this 25th

day of August 2019.

                                             /s/ Jorge Luis Pla                    _
                                            BY: JORGE LUIS PLA (0071844)
                                            jpla@raslanpla.com E-mail




                                                                                               2
